Citation Nr: 1122383	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-26 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected anterior cruciate ligament reconstruction.

2.  Entitlement to a disability rating in excess of 20 percent for left knee anterior cruciate ligament reconstruction.

3.  Entitlement to a disability rating in excess of 10 percent for limited motion of the left knee, associated with left knee anterior cruciate ligament reconstruction.


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to August 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Huntington, West Virginia Department of Veterans' Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the RO in January 2010.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an April 2009 VA form 9, the Veteran reported that he wanted to attend a hearing before a Veterans' Law Judge of the Board at the RO with respect to the issues of service connection for hypertension, to include as secondary to the service-connected anterior cruciate ligament reconstruction, a disability rating in excess of 20 percent for left knee anterior cruciate ligament reconstruction, and a disability rating in excess of 10 percent for limited motion of the left knee, associated with left knee anterior cruciate ligament reconstruction.  It appears, however, that no further action was taken with respect to this matter.  

In light of the above, the Board finds that a remand is necessary for a Travel Board hearing to be scheduled before a Veterans Law Judge sitting at the RO.  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2010).  Notice of the scheduled hearing should then be sent to the Veteran's latest address of record. 

To ensure due process of law, the case is REMANDED for the following action:

The RO should schedule the Veteran for a personal hearing before a Veterans Law Judge of the Board sitting at the local RO (i.e., Travel Board hearing).  In doing so, the RO should advise the Veteran, at his latest address of record, of the hearing location, date and time.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


